DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first set of the plurality of layers and a second set of the plurality of layers, a first set of the plurality of layers having patterned electrical conductors that are configured to receive other elements, claim 24, the interconnects are configured to receive one or more discrete devices into the flexible circuit, claim 26, and a controller, claim 31” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 24, 26, 30 are objected to because of the following informalities:
Regarding claim 24, the limitations of “first and second sets of the plurality of layers, is unclear because each does not show in any figures in the drawings, and also a first set of the plurality of layers having patterned electrical conductors that are configured to receive other elements do not shown in any figures of the invention.  
Nowhere in the specification defined the limitations of “first and second sets of the plurality of layers”.  Please, revise or clarify all the objections of features as above in the specification and drawings.
Regarding claim 26, the limitations of “the interconnects are configured to receive one or more discrete devices into the flexible circuit” is unclear because that limitations do not show in any figures of the drawings.  Please, clarify.
Regarding claim 30 depended on claim 27/24, the term “the compartment” is lack of antecedence basis.  Please, revise.
Does applicant mean “claim 30 depended on claim 28.”?
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24 and 27 of an instant application 16/682,082 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3, and 7 of U.S. Patent No. 10,512,164. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 2 of the U.S. Patent 10,512,164, the limitations as in claim 24 is compass all of the limitations of claim 24 of the instant applicant except for the term “flexible circuit, claim 24” and “circuit substrate…flexible material, claim 2, are different but they are more likely same sense, and also the term “built within” is similar to the term “disposed within.
Regarding claim 3 of the U.S. Patent 10,512,164, the limitations as in claim 24 is compass all of the limitations of claim 24 of the instant applicant
Regarding claim 7 of the U.S. Patent 10,512,164, the limitations as in claim 27 is compass all of the limitations of claim 24 of the instant applicant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-27, and 30 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Zhang et al. (U.S. 2016/0090297).
As best understood to claim 24, Zhang discloses a flexible circuit (300) as shown in figures 1-4 comprises:
a plurality of layers (307, 306, 315, 311, 325, and 322, hereafter call S) of one or more flexible materials (silicon material), with the plurality of layers (S) adhered together, and with at least a first set (the outer peripheral portion)of the plurality of layers (i.e. element 311 having patterned electrical conductors (351, figure 3B) that are configured to receive other elements (i.e. pads 354), and which provide electrical interconnects (351) to the other elements (pads 354); and
a micro electro mechanical device (301) that is built within a second set (the cavity to embedded the MENS device 301) of the plurality of layers (S), with the plurality of layers comprising the flexible circuit.
As to claim 25, Zhang discloses some of the layers of the second set further have a second (pillars 736) set of conductive layers on the some of the layers of the second set.
As to claim 26, Zhang discloses the interconnects (351) are configured to receive one or more discrete (IC 350) devices into the flexible circuit.
As to claim 27, Zhang discloses the micro electro mechanical device (301) is an accelerometer device (para-0048).
As best understood to claim 30 depended on claim 27/24, Zhang discloses in figures 1A and 3A the accelerometer device (301) is a micro-accelerometer sensor element having a beam element that (101 or 302) is either a cantilever beam or a torsional beam or a beam that has a central portion and four portions that suspend the central portion over within [[the]] a compartment (the cavity or space or element 305).

Allowable Subject Matter
Claims 28-29, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 31 would be allowable if rewritten to overcome the Claim Objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 24-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/           Primary Examiner, Art Unit 2848